              Case 18-19441-EPK      Doc 101        Filed 10/05/18   Page 1 of 8



                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           WEST PALM BEACH DIVISION

 In re                                               Case No.: 18-19441-BKC-EPK

 160 ROYAL PALM, LLC,                                Chapter 11

          Debtor.                               /

 SECURED CREDITOR KK-PB FINANCIAL, LLC’S INITIAL OBJECTION TO
 DEBTOR’S MOTION FOR THE ENTRY OF AN ORDER (I) APPROVING BID
PROCEDURES AND BID PROTECTIONS IN CONNECTION WITH THE SALE
  OF SUBSTANTIALLY ALL OF ITS ASSETS, (II) APPROVING THE FORM
  AND MANNER OF NOTICE OF SALE, (III) SCHEDULING AN AUCTION
  AND SALE HEARING AND (IV) APPROVING THE SALE OF THE ASSETS
      FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES

         Secured Creditor, KK-PB Financial, LLC (“KK-PB Financial”), submits this
initial objection to Debtor 160 Royal Palm, LLC’s Motion for the Entry of an Order (I)
Approving Bid Procedures and Bid Protections in Connection with the Sale of Substantially
All of Its Assets, (II) Approving the Form and Manner of Notice of Sale, (III) Scheduling
an Auction and Sale Hearing and (IV) Approving the Sale of the Assets Free and Clear of
Liens, Claims and Encumbrances (the “Bidding Procedures” or “Sale Motion”) [ECF
No. 92], and states:

         1.     KK-PB Financial is the lender and first priority lienholder in connection
with a $27.4 million transaction involving the Debtor’s acquisition of the real property
located at 160 Royal Palm Way, Palm Beach, Florida 33480 (the “Royal Palm Way
Property”). In fact, only three payments have been made to KK-PB Financial since
consummation of the transaction. No payments whatsoever have been made since January
14, 2015, such that the balance due and owing on the loan is more than $37 million.

         2.     Despite KK-PB Financial’s first priority lien and security interest in the
Royal Palm Way Property, by way of the Bidding Procedures and Sale Motion, the Debtor
now seeks this Court’s approval of the bid procedures and the sale of substantially all of its
assets including the Royal Palm Way Property and other personal property identified in the
            Case 18-19441-EPK        Doc 101      Filed 10/05/18     Page 2 of 8



Sale Motion (collectively, the “Assets”) for the purchase price of $32 million pursuant to
the Asset Purchase Agreement between the Debtor and RREF II Palm House LLC (the
“Stalking Horse Bidder” or “RREF II Palm House”).

       3.      In connection with the proposed auction and sale, the Debtor further seeks
this Court’s authorization and approval to retain at least four additional professionals: (i)
Philip J. Landau, Esq. of the law firm of Shraiberg, Landau, & Page, P.A., as special counsel
to, among other things, provide legal services with respect to the validity, priority, and/or
extent of liens and mortgages; (ii) Gregg H. Glickstein, Esq. and the law firm of and Gregg
H. Glickstein, P.A., as special counsel to, among other things, further the disposition of the
Royal Palm Way Property and the resolution of claims against the Property; (iii) David R.
Miller and the firm of David Miller & Associates, P.A., as architect to provide, among
other things, consulting services with respect to the construction plans and specifications
as to the matters approved by the Town of Palm Beach regarding the Royal Palm Way
Property; and (iv) Marcia H. Langley and the law firm of Greenberg Traurig, P.A., as real
estate transactional counsel and title agent to assist the Debtor with respect to the sale,
closing, and title work involved with the disposition of the Royal Palm Way Property.

       4.      Despite the fact that this case has been pending for over two months, the
Debtor has yet to challenge KK-PB Financial’s first priority lien and security interest in the
Royal Palm Way Property in any way other than making unsubstantiated statements in its
Response to KK-PB-Financial’s Motion to reduce the notice period on its Stay Relief
Motion [ECF No. 73], stating that the Debtor is “currently preparing actions against KK-
PB Financial seeking, among other claims, equitable subordination and avoidance of KK-
PB Financial’s purported first-position mortgage” as to the Royal Palm Way Property. In
fact, the Debtor has not sought to estimate or subordinate KK-PB Financial’s claim as to
the Royal Palm Way Property.

       5.      And as if this were not enough, the Debtor seeks the approval of the Bidding
Procedures and the sale of substantially all of its Assets within an accelerated timetable
with the auction and final hearing on approval of the sale to the successful bidder or the
Stalking Horse scheduled for November 5, 2018, affording creditors and interested parties
             Case 18-19441-EPK         Doc 101      Filed 10/05/18       Page 3 of 8



insufficient notice and time to conduct their respective independent due diligence as to the
proposed transaction, and requiring procedures that would restrict KK-PB Financial’s
ability to credit bid and require a 10% deposit of the purchase price (or more than $3.2
million) without Court approval. In fact, in the Sale Motion, the Debtor states that the
“largest alleged secured claims are subject to significant dispute” and that the Debtor’s
Motion to Limit Credit Bids with Respect to Sale of Substantially All of its Assets would be filed.
Sale Motion ¶ 18. To date, that Credit Bid Motion has not been filed.

        6.      KK-PB Financial maintains that the Royal Palm Way Property is fully
secured and objects to a surcharge or carveout in connection with any transaction
contemplated under the Asset Purchase Agreement or any agreement or contract with
respect to the disposition of the Royal Palm Way Property.

        7.      For these reasons, the Bidding Procedures should not be approved and the
proposed sale as described in the Sale Motion should not be authorized and the Sale
Motion should be denied.

                                         ARGUMENT

        8.      Section 363 provides that a debtor may sell assets free and clear of any
interest of an entity only if:

                (1) applicable non-bankruptcy law permits sale of such property
                free and clear of such interest;
                (2) such entity consents;
                (3) such interest is a lien and the price at which such property is to
                be sold is greater than the aggregate value of all liens on such
                property;
                (4) such interest is in bona fide dispute; or
                (5) such entity would be compelled, in a legal or equitable
                proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

        9.      The Debtor suggests two bases to approve the proposed sale that: (i) the
language of Section 363(f) is disjunctive, such that a sale free and clear of interests can be
approved if any of the conditions or factors under Section 363(f) are met; and (ii) it
              Case 18-19441-EPK         Doc 101    Filed 10/05/18     Page 4 of 8



anticipates that undisputed and allowed aggregate value of all liens, claims and
encumbrances as to the Royal Palm Way Property will be less than the purchase price
(currently $32 million) and the purchase price will exceed the aggregate value of all liens
against the Royal Palm Way Property. Sale Motion ¶¶ 17, 18.

        10.     To the extent that the Court were to accept the Debtor’s argument, then
section 363(f) would impose no limit whatsoever to the Debtor’s ability to sell its assets
free and clear of creditors’ liens before any estimation of claims or determination as to the
validity, priority, or extent of those liens.

        11.     Because the Debtor’s proposed bidding procedures impose a process that
would restrict KK-PB Financial’s rights under Section 363(k), KK-PB Financial objects to
any procedures that would limit its ability to credit bid, require a deposit of the purchase
price, overbid payment, break-up fees, or fees or charges of any kind.

        12.     Given the shortened notice provided, KK-PB Financial reserves its right to
assert further objections to the proposed bidding procedures and sale after it has had
sufficient time to conduct its own due diligence and otherwise respond to any challenges to
its first priority lien and security interest in the Royal Palm Way Property.

        WHEREFORE, Secured Creditor, KK-PB Financial, LLC, respectfully requests
that this Court enter an Order: (i) sustaining this objection; (ii) denying the Debtor’s
request to approve the Bidding Procedures and Sale Motion as set forth herein; and (iii)
granting such other relief as this Court deems just and proper.
          Case 18-19441-EPK   Doc 101    Filed 10/05/18    Page 5 of 8




Dated: October 5, 2018        Respectfully submitted,

                              SALAZAR LAW
                              Counsel for Secured Creditor, KK-PB Financial, LLC
                              2000 Ponce de Leon Boulevard, Penthouse Suite
                              Coral Gables, Florida 33134
                              Telephone: (305) 374-4848
                              Facsimile: (305) 397-1021
                              Email: Luis@Salazar.Law
                              Email: Aguilar@Salazar.Law

                              By:    /s/ Luis Salazar
                                      Luis Salazar
                                      Florida Bar No. 147788
                                      Celi S. Aguilar
                                      Florida Bar No. 117589
           Case 18-19441-EPK         Doc 101       Filed 10/05/18   Page 6 of 8



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is
being served this day on all parties identified on the Service List attached to the original
hereof via transmission of Notices of Electronic Filing generated by CM/ECF and/or
electronic mail transmission as indicated thereon.



                                             By:      /s/ Luis Salazar
                                                     Luis Salazar
          Case 18-19441-EPK        Doc 101     Filed 10/05/18   Page 7 of 8



                                   SERVICE LIST

Electronic Mail Notice List
(Via CM/ECF)

      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      Philip J Landau plandau@slp.law,
       msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.la
       w;ependergraft@slp.law;bss@slp.law;cdraper@slp.law
      Peter J Malecki pmalecki@riccalawyers.com,
       bricca@riccalawyers.com;lkendrick@riccalawyers.com
      Edward A Marod emarod@gunster.com, dpeterson@gunster.com
      Orfelia M Mayor omayor@ombankruptcy.com,
       legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com
       ;omayor@ecf.inforuptcy.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Eric S Pendergraft ependergraft@slp.law,
       dwoodall@slp.law;ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.la
       w
      Cristopher S Rapp csrapp@kelleykronenberg.com,
       IRGeservice@kelleykronenberg.com
      Luis Salazar Luis@Salazar.Law,
       Aguilar@Salazar.Law;Cabrera@Salazar.Law;Lee-
       Sin@Salazar.Law;Osorio@Salazar.Law
      Allen R Tomlinson atomlinson@jonesfoster.com, dstewart@jonesfoster.com


Manual Notice List

       Gregg H Glickstein
       Gregg H. Glickstein, P.A.
       54 SW Boca Raton Blvd
       Boca Raton, FL 33432

       David R. Miller
       David Miller and Associates, P.A.
       319 Clematis St., Suite 802
       West Palm Beach, FL 33401

       Daniel A. Hershman, Esq.
       c/o Hershman Law P.A.
       2240 Palm Beach Lakes Blvd, Suite 101
       West Palm Beach, FL 33409
   Case 18-19441-EPK          Doc 101   Filed 10/05/18   Page 8 of 8




Larry Richey, Esq.
Cushman & Wakefield
515 E Las Olas Blvd, Suite 900
Fort Lauderdale, FL 33301

Maria M Yip
Yip Associates
1001 Yamato Road, Suite 301
Boca Raton, FL 33431
